Citation Nr: 1638131	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Navy from April 1987 to May 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was recently before the Board in May 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

A chronic lumbar spine disability was not manifest in active service and any form of arthritis was not manifest within one year of service discharge; any current lumbar spine disability is not otherwise etiologically related to the Veteran's active service and is not caused or aggravated by service-connected bilateral shin splints.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
As noted above, the instant appeal has been previously remanded in May 2014.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends his current lumbar spine disability is related to his active military service.  Specifically, he asserts that his current lumbar spine disability is a direct result of injuries sustained during his period of active service.  Alternately, he asserts that his service-connected shin splints causes an altered gait, which has caused or aggravated his current lumbar spine disability.

While the evidence reveals that the Veteran currently suffers from degenerative arthritis of the lumbar spine, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  The Veteran states he injured his back after falling out of a helicopter, and due to other minor falls.  Service treatment records indicate the Veteran was diagnosed by radiological testing with unilateral spondylolysis at L5 with no associated spondylolisthesis.  There is no indication the Veteran complained of, or sought treatment for, a chronic low back problem at any other point during his active service.  An October 1991 Report of Medical Examination, completed during the Veteran's enlistment into the Navy Reserves (after his separation from active service), indicates a normal spine and other musculoskeletal clinical evaluation.  In addition, an October 1991 Report of Medical History indicates the Veteran then affirmatively denied a prior history of recurrent back pain and wrote he was in good health with zero complaints.  As such, the Board finds that to the extent the Veteran suffered a low back condition in service, it had fully resolved, and no chronic lumbar spine disability was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303 (d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Post-service records reveal there is no evidence that the Veteran sought treatment for a lumbar spine condition prior to his entry into the VA health system in January 2009, a period of over 15 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, as the Veteran was not diagnosed with arthritis of the lumbar spine until approximately January 2010, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  Finally, the Board has considered whether service connection may be awarded for arthritis of the lumbar spine based on continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, to the extent the Veteran asserts he suffered from low back pain continuously since his period of active service, the Board finds such assertions are not credible, as records indicate he affirmatively denied any such symptomatology in October 1991, approximately five months after service separation.  See generally Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  As these statements regarding continuity of symptomatology are found to be not credible, the Board affords them no probative value.  

The Veteran has not submitted a competent medical opinion linking his currently diagnosed lumbar spine disability to his period of active service or to his service-connected bilateral shin splints.  However, he has been provided two VA examinations in conjunction with his claim.  An August 2011 VA examiner opined that, after careful review of the Veteran's medical history and x-ray studies, the Veteran's current lumbar spine disability is not related to his in-service injury, but rather is part of the normal aging process.

A June 2014 VA examiner also provided a negative etiological opinion, noting the lack of treatment between the time of discharge until approximately 2009, as well as the lack of evidence supporting a finding of permanent residuals or a chronic disabling condition as a result of his in-service injury.  In this regard, the VA examiner noted that the Veteran was diagnosed with unilateral spondylolysis in service without spondylolisthesis, which is the degenerative progression of spondylolysis.  With respect to secondary service connection, the VA examiner opined that the Veteran's lumbar spine disability is not due to or aggravated by his bilateral shin splints, noting that shin splints is an overuse condition that is treated conservatively with rest, and there is no medical literature that supports any permanent alteration to an individual's gait due to shin splints.

The Board acknowledges the Veteran's assertions that medical literature supports his assertions regarding both direct and secondary service connection.  However, he did not provide any such evidence in conjunction with his claim and, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  Accordingly, the Board assigns a little probative value to the Veteran's assertions of the etiology of his disability.

In sum, there is no competent medical evidence or opinion of record to support the Veteran's assertion that his currently diagnosed arthritis of the lumbar spine is etiologically related to his active service or to his service-connected bilateral shin splints.  Despite being provided multiple opportunities to submit a positive nexus opinion from a medical professional, he has not done so.  Two VA examiners have rendered negative etiological opinions, explicitly finding that the Veteran's in-service injury and bilateral shin splints are unrelated to his current disability.  Presumptive service connection is not warranted, as arthritis of the spine was not manifest within one year of service discharge, and any assertions of continuity of symptomatology have been determined to be not credible.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a lumbar spine disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


